Citation Nr: 0427735	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  00-11 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran is competent for VA purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from January 1943 
to November 1944.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating action of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO), finding that the veteran was not 
competent to handle disbursement of funds.  That finding had 
been proposed by a July 1998 action.  

The Board in January 2003 remanded the case for development.  
The case now returns to the Board.  

While the veteran requested a travel board hearing before a 
Veterans Law Judge, he failed to report for that proceeding.  
Hence, the Board deems that request to have been withdrawn.  
38 C.F.R. § 20.702(d) (2003).


FINDING OF FACT

The veteran has the mental capacity to contract or manage his 
own affairs, including disbursement of funds without 
limitation.


CONCLUSION OF LAW

The veteran is competent for VA purposes.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.353 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

The VCAA requires VA to inform a veteran of the evidence 
needed to substantiate his claim, what evidence they are 
responsible for obtaining, and what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
specify that VA will tell veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

In this case, pursuant to Board remand a VCAA letter was 
issued addressing what VA would do and what the veteran must 
do in furtherance of his claim of competence.  The letter 
notified the veteran that he should submit all pertinent 
evidence in his possession, and that it was ultimately his 
responsibility to assure that evidentiary development in 
furtherance of his claim had been completed.  A July 1998 RO 
decision proposing a finding of incompetence, the October 
1998 RO decision finding the veteran incompetent, a November 
1999 statement of the case, and an April 2004 supplemental 
statement of the case all informed the veteran of the law 
governing the issue of competence, and hence, what evidence 
was necessary to support his claim.  

Pertinent records, including those addressed by Board remand, 
have been requested and obtained.  A field examination was 
conducted in April 2003.  The veteran failed to appear for a 
scheduled VA psychiatric examination in April 2004, 
contacting the VA the day of the examination.  He did not 
reschedule.  This failure to appear and cancellation is in 
keeping with the veteran's history of failing to keep 
appointments, as noted in multiple treatment records.  The 
field examiner also noted this pattern in the April 2003 
report.  The veteran also requested a Travel Board hearing 
but he failed to report for that proceeding in November 2001.  
All reasonable efforts to assist the veteran and develop this 
case having been taken the Board concludes that the duty to 
assist including pursuant to the VCAA has been fulfilled.  

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Competency

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a).  A decision as to 
incompetency may be made by the RO, subject to appeal to the 
Board.  38 C.F.R. § 3.353(b).

Determinations relative to incompetency should be based upon 
all evidence of record and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  38 C.F.R. § 3.353(c).  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his own affairs, including the disbursement of 
funds without limitation, such doubt will be resolved in 
favor of competency.  38 C.F.R. § 3.353(d).  See also 
38 C.F.R. § 3.102.

It is the veteran's primary contention that he should have 
control over his own funds, and that this would allow him to 
live as independently as possible.  However, these lay 
assertions are not competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

VA treatment notes reveal a history of schizophrenia and 
alcohol abuse.  

The question of competence of the veteran was raised in 
August and September 1985 by a VA staff physician who 
considered the veteran incompetent to handle funds based on 
inadequate mental capacity.  The veteran's schizophrenia was 
noted.  

In a December 1985 letter a VA staff psychiatrist opined that 
the veteran was unemployable but "considered competent."  
No basis for the conclusion of competence is provided in the 
letter.  

More recently, a VA staff social worker wrote a letter in May 
1998 to request that the veteran be considered for aid and 
attendance benefits based on his requiring help of another 
including supervised care.  He informed that while the 
veteran was competent to manage his personal finances, he was 
having difficulty of late.  He noted that the appellant was 
residing in a residential care facility, and he required 
supervised care because he was often very confused and 
disoriented.  He required encouragement to bathe, to shave 
and to change into clean clothes.  He suffered from urinary 
incontinence.  It was also noted that the appellant required 
help to pay his bills, and had a history of writing checks 
with no money in his account.  Indeed, the appellant was on 
probation for this crime.  

In July 1998, the same VA psychiatrist who wrote the December 
1985 opinion letter conducted an aid and attendance 
examination.  The psychiatrist noted that the veteran was 
paralyzed in the right arm and required assistance with 
bathing, shaving, eating, and dressing.  The psychiatrist 
also noted that the veteran was incontinent of urine most 
days.  The veteran required encouragement to bathe and put on 
clean clothes.  He added that the veteran would become loud, 
threatening and verbally abusive for no reason, and he 
exhibited poor judgment by walking in the rain.  He also 
dressed inappropriately for the weather as shown by wearing a 
heavy coat in hot weather.  He noted that the veteran might 
also wander away and become lost.  He had a history of 
panhandling for money and he had been sentenced for writing 
bad checks.  The psychiatrist diagnosed chronic paranoid 
schizophrenia and alcohol abuse/dependence.  He concluded 
that the veteran required a supervised living program.  In a 
separate document he opined that the veteran was incompetent 
to handle his personal finances.  

By a July 1998 RO rating action, in which incompetency was 
proposes, the veteran was granted aid and attendance benefits 
for pension purposes.  

In March 1999, the same VA psychiatrist who conducted the 
July 1998 aid and attendance examination again evaluated the 
veteran and again found him incompetent to handle his own 
funds.  The veteran was noted to have been incarcerated for 
writing a bad checks.  The psychiatrist diagnosed residual 
schizophrenia, and  recommended a fiduciary account

An April 1999 letter from a VA Guardianship Unit revealed 
that the veteran's social worker felt the VA Medical Center 
could serve as his fiduciary to distribute funds for his 
expenses including room and board.

In a May 1999 the veteran solicited funds on the street from 
a VA outreach clinician for a cup of coffee.  The veteran 
walked away when assistance other than money was offered.  
The clinician assessed the veteran as homeless, articulate 
and savvy.  

Toward the end of May 1999, the veteran presented at a VA 
facility seeking extended care due to homelessness until the 
following month.  Arrangements were made for housing at a 
local rescue mission.  

At an unscheduled VA visit in June 1999, the veteran 
complained of extreme hunger and lacking funds for food for 
the remainder of the month.  The clinic provided food which 
he quickly consumed, and he was referred to ministries for 
assistance for the remainder of the month.  

In a July 1999 statement, a treating social worker from the 
Lebanon VA Medical Center (VAMC) informed that the veteran 
had left the residential care facility there and was residing 
independently.  

In September 1999, a VA social worker requested that aid and 
attendance benefits be terminated because the veteran was 
living independently. 

The representative in a May 2000 submitted statement also 
averred that the veteran was residing independently after 
leaving the residential care program, and that he considers 
himself competent.  These contentions were reaffirmed by the 
veteran's representative in a May 2004 submission.   

VA treatment records from 2001 through 2003 show that the 
veteran usually missed scheduled VA appointments for social 
worker or psychiatric care, and usually only appeared at VA 
facilities for such appointments when he wanted his benefit 
checks.  He also appeared occasionally for treatment of 
physical difficulties.  He was treated on multiple occasions 
for onychomycosis of the toes.  At treatment visits the 
veteran was generally noted to be dirty with dirty clothes 
and a foul odor.  His poor hygiene was complicated by urinary 
incontinence.  During this period the veteran averred that he 
stayed with a friend who cared and provided dinners for him.  
However, as detailed below, questions have been raised as to 
whether the veteran is receiving care where he is reportedly 
staying, or whether he is instead being taken advantage of by 
persons who reside there.  Treating VA medical professionals 
repeatedly conclude that the appellant would benefit from a 
personal care home or a veteran's home, while noting that he 
refused to be relocated from his place of residence.  These 
records also show is on medication for schizophrenia.  

In a September 2001 treatment note a social worker informed 
that the veteran was willing to keep his appointments in 
exchange for receiving his VA benefit funds.  The social 
worker noted that this was one of the few ways of getting the 
veteran to return for counseling or case management, since he 
desired neither.  

At an early November 2001 treatment the veteran requested his 
monthly funds because the electricity had been cut off at his 
friend's where he was residing and he need the funds to pay 
the electricity bill.  The social worker noted that the 
veteran was extremely dirty and smelled horribly of urine.  
The veteran nonetheless reported that he did not wish to live 
elsewhere.  The social worker noted that the veteran was 
cooperative, knowledgeable about his account, and he knew how 
to access transportation.  She nonetheless concluded that he 
would benefit from a supervised living environment.  

VA treatment notes in 2002 inform of the veteran reporting 
doing well in his living arrangements.  However, he continued 
to present with a foul smell and very dirty clothes.  In an 
April 2002 note, the social worker informed that the veteran 
appeared to be physically deteriorating, though he was not 
interested in receiving help.  

At a June 2002 social worker visit, the veteran reported 
feeling sick and old, which he attributed to stomach 
problems.  He reported continuing to stay with a friend and 
her child, and reported that he was their only support.  He 
expressed happiness with this arrangement.   He reported 
spending the day walking around, and was noted to be very 
tanned.  The veteran was described as unkempt.

In April 2003 the veteran showed for VA podiatry treatment of 
hypertrophic, elongated toenails of all his toes and a 
hyperkeratotic lesion of the right foot.  The veteran had a 
strong, foul odor and his socks and shoes were soaked of 
urine.   

A field examination was conducted in April 2003.  The 
examiner noted in his report that he attempted to visit the 
appellant at his listed address at seven o'clock in the 
morning, but was told by an occupant that the veteran was 
panhandling at the city bus terminal.  The field examiner 
noted that a woman (whom the veteran has identified in the 
record as his friend with whom he resided) was living there 
with her three children and her boyfriend.  The field 
examiner noted that the telephone number the veteran had 
provided to contact him was disconnected.  

The examiner spoke to a neighbor who informed him that the 
people who lived at the home took advantage of the veteran, 
letting him live at the home so only long as he had money.  
The day following the attempted house visit, when the veteran 
arrived at the VA outpatient clinic for a meeting with the 
field examiner, he denied that he had been panhandling when 
the examiner visited his residence, contending that he had 
been at home but sleeping.  He also denied that the people 
with whom he lived put him out when his money ran out.  He 
acknowledged spending a lot of time downtown sitting on 
benches and talking to acquaintances during the day, but 
denied panhandling.  He reported that he received $1,347 
monthly in non-service-connected pension (the record reflects 
that a substantial portion of this is aid and attendance 
benefits), and that he gave $900 per month to his friend at 
the beginning of each month for room and board.  He informed 
that his friend used the money to pay the rent and other 
bills.  The veteran reported eating dinners at home and 
breakfast and lunch out.  

The examiner noted that the veteran was being paid his VA 
benefits money from the director of the Lebanon VAMC, with no 
money conserved each month.  The veteran contended that he 
could manage his own funds and wished to have his benefits 
paid directly to him, though he reported on April 23rd that 
he then had only a nickel remaining.  He stated that he would 
borrow money from a friend to last him until the next month, 
and added his being short at the end of the month did not 
usually occur.  

The examiner stated that the veteran had not seen his doctor 
for approximately one year.  The examiner noted that the 
friend with whom he resides may be a prostitute, though the 
veteran denied this.  The veteran reported that the friend 
did not work, and the veteran's income was the only household 
income.  The field examiner concluded that the veteran knew 
his expenses and paid his bills.  He also noted that the 
veteran did not appear malnourished.  However, the examiner 
questioned whether those with whom the veteran was living 
were taking advantage of him.  The examiner also concluded 
that the veteran was coherent and cooperative, and was not 
holding back information during the interview.  The examiner 
noted that the veteran from time to time had a history of 
difficulty handling his finances, but concluded that this did 
not appear to be one of those times.  Based on the veteran's 
coherence and his current paying of his bills, the examiner 
judged that he was competent.  

In an August 2003 VA case management note, a social worker 
noted that as "usual" the veteran was dirty with dirty 
clothes.  The veteran reported continued residence with a 
friend for several years, adding that he did not want to 
reside elsewhere.  The social worker noted that the veteran 
had a pattern of missing appointments, either intentionally 
or unintentionally and either by canceling or by failing to 
show up.  As a result, the clinic had ceased to schedule 
them, so that the veteran himself now had to call to schedule 
appointments.

At a September 2003 VA psychiatric treatment, the 
psychiatrist noted that the veteran had poor grooming, was 
loud but with goal-directed speech, and was oriented without 
psychosis.  The psychiatrist assessed dementia and history of 
alcoholism, and assigned a GAF of 50.  

VA treatment notes in November 2003 inform that the veteran 
was given provisional status to receive his entire VA 
benefits check himself each month.  

At a November 2003 VA case management appointment, the 
veteran reported that he resided with a friend whom he 
regarded as family, together with the friend's sister and the 
sister's children, and that the friend did his laundry and 
fed him.  The social worker nonetheless noted the veteran's 
usual pattern of coming to appointments unbathed and dirty, 
if he showed for appointments at all.  

At a December 2003 VA treatment, the psychiatrist noted that 
the veteran was loud and happy.  While there were no auditory 
or visual hallucinations, grooming was poor.  The 
psychiatrist diagnosed dementia and history of alcoholism, 
and assigned a GAF of 50.

In a December 2003 VA care note, a treating social worker 
recorded that she had learned from the guardianship section 
of the regional office that the veteran had been given his 
own check under provisional status, and that the check had 
been sent to him by mail.  

The veteran failed to show for a scheduled VA psychiatric 
examination in April 2004.  

Taken as a whole, the record reflects that the veteran is 
frail, in relatively poor health, that he uses poor hygiene, 
that he is in excess of eighty years of age, that he is 
incontinent of urine, that he is paralyzed in the right arm, 
and that he has consistently exhibited little desire or 
capacity to care for his hygiene to the extent even of 
keeping himself clean and his body odor to a socially 
acceptable level.  The veteran also suffers from dementia, 
schizophrenia, and a history of alcohol abuse.  There is no 
record of regular psychiatric treatment.  

This is an unfortunate case.  The evidence in this case 
undeniably shows that the veteran is profoundly mentally 
disabled.  Nevertheless, the law favors a finding of 
competence, and where there is a reasonable doubt as to a 
claimant's competence that doubt will be resolved in the 
appellant's favor.  As such, because the evidentiary record 
now before the Board does not rise to the level where the 
presumption of mental competency is rebutted, the Board finds 
that the veteran is competent for VA purposes.  

In this respect, the record reflects that the veteran is 
living independently with a friend.  During an April 2003 
field examination the veteran knew the amount of his monthly 
pension benefit, and he knew how much he was giving to his 
friend to pay for basic living expenses.  Indeed, the field 
examiner noted that the veteran knew his expenses and paid 
his bills.  The veteran, despite generally poor hygiene did 
not appear malnourished.  He further was found to be coherent 
and cooperative, and he did not hold back information.  While 
the record does show that the veteran has, at times, had 
difficulty handling his finances, the record does not show 
that he is currently incompetent.  Indeed, beginning in 
December 2003 the veteran's benefits have been sent directly 
to him, and there is no record of the appellant being unable 
to handle his monetary benefits.  Hence, based on the 
veteran's coherence and his current history of paying his 
bills, the undersigned holds that he is competent for VA 
purposes.

The finding that the veteran is currently competent has no 
bearing on any future determination of competency.  Indeed, 
the Board strongly recommends that the RO monitor the 
appellant's mental health on a regular basis in order to 
ascertain if there is a deterioration in his mental health 
such that a guardian is in order in light of any future 
incompetence.


ORDER

The veteran is competent for VA benefits purposes.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



